DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 6/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Candelore teaches a remote controller has a storage device storing electronic program guide (EPG) data that relates content to television channels containing said content. The remote controller is contained in a remote controller housing with the housing containing: a data interface that receives the EPG data provided by an EPG data source for storage in the storage device; a speech interface that receives speech input from a user and produces speech signals therefrom; a natural language speech processor engine that receives the speech signals and translating the speech signals to a query of the EPG database; and a processor that receives results of the query from the natural language speech processor, and either conveys the results of the query to a user utilizing a user interface or sends navigation commands to the receiver, see abstract. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14, 15, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta U.S. PAP 2008/0103780 A1 in view of Candelore U.S. PAP 2009/0112592 A1.
Regarding claim 1 Dacosta teaches a remote control for generating output signals apt for controlling at least one electronic device (TV remote, see abstract), said remote control comprising: 
a sound transducer for receiving a voice command and conveying it to a speech recognition unit for further processing ( microphone is on the remote control device and the remote control device digitizes speech signals representing a desired video site or video subject from the microphone, a processor implements speech recognition on received speech signals, see par. [0004]); 
a memory configured to store information relative to available content of said at least one electronic device, including information identifying where the available content is stored (A database containing at least one index correlating speech with Internet addresses can be accessed by the processor using the recognized speech to return an Internet address of an Internet site, see par. [0004]); 
a control signal generating and receiving unit configured to generate control signals corresponding to said voice commands, for controlling said at least one electronic device ( a microphone 16 for receiving voice commands from a person and a remote control microprocessor 18 for digitizing the signals from the microphone 16, see par. [0012]); 
a receiving unit configured to retrieve from the at least one electronic device information relative to the available content saved on the at least one electronic device, including information identifying where the available content is stored, for storing in said memory (returning an Internet address of an Internet site storing a desired video includes digitizing speech input to a TV remote, see par. [0006]) ; 
wherein said remote control, as a consequence of a certain voice command, is configured to use the information identifying where the available content is stored, to locate in its memory where the content relative to said certain voice command is stored in said at least one electronic device (at block 50 the recognized phonemes from block 48 are matched to phonemes/words in the indices of the database 42 and then the corresponding video site links are returned to the TV 14 where they can be displayed on the monitor 30 for selection of a link by the user by means of the remote 12, in order to retrieve the actual video content from the selected site, see par. [0017]).  
However Dacosta does not teach where the memory is located at said remote control and wherein said remote control, as a consequence of a certain voice command, is configured to use the information identifying where the available content is stored, in the memory at the remote control, to locate in its memory where the content relative to said certain voice command is stored in said at least one electronic device.
In the same field of endeavor Candelore teaches a remote controller has a storage device storing electronic program guide (EPG) data that relates content to television channels containing said content. The remote controller is contained in a remote controller housing with the housing containing: a data interface that receives the EPG data provided by an EPG data source for storage in the storage device; a speech interface that receives speech input from a user and produces speech signals therefrom; a natural language speech processor engine that receives the speech signals and translating the speech signals to a query of the EPG database; and a processor that receives results of the query from the natural language speech processor, and either conveys the results of the query to a user utilizing a user interface or sends navigation commands to the receiver, see abstract. The invention relates to a receiver remote controller for providing a channel or program of a user's interest based on a prompt from the user, see par. [0013]. FIG. 1, an exemplary embodiment of a remote controller device 100 is depicted wherein the elements shown inside block 100 are integrated into the remote control device itself and are not external thereto, see par. [0014]. The query speech is received by the natural language speech processor engine 112 and the query is conducted of the EPG database 116 at 216 to identify potential matches, see par. [0024].
It would have been obvious to one of ordinary skill in the art to combine the Dacosta invention with the teachings of Candelore for the benefit of providing a channel or program of a user's interest based on a prompt from the user, see par. [0013].
Regarding claim 2 Dacosta teaches the remote control according to claim 1, wherein said receiving unit is configured to retrieve information from said electronic device and/or from the Internet where information is available in relation to contents or programs for said electronic device (he web crawler/indexer 38 navigates the Internet and generates reference indices that may be used to refer to videos, see par. [0015]).
Regarding claim 3 Dacosta teaches the remote control according to claim 1, wherein said remote control is configured to recognize at least two different voice commands for generating the same control signal (receiving voice commands from a person and a remote control microprocessor , see par. [0012]).  
Regarding claim 14 Dacosta teaches the remote control according claim 1, wherein said electronic device is configured to connect to Internet for gathering information relating to the available content programs, or a combination thereof, on the basis of local and geographical criterion or of an EPG website (e limited grammar database may if desired include indices derived from the closed captioned text and metadata received by the TV, as well as text that the user might have downloaded from the Internet and other sources (e.g. QAM broadcast, IPTV, etc.) for a limited time or data amount, e.g., for the past "X" bytes or "Y" hours. The grammar may also include items that are input (trained) by the viewer and a limited, initial, manufacturer-defined grammar that is considered relevant to TV content selection that is permanently part of the memory 28, see par. [0018]).  
Regarding  claim 15 Dacosta teaches the remote control according to claim 1, wherein said remote control is configured to direct a group of control signals to more than one electronic device when a single voice command needs to be performed by at least two different electronic devices (his speech recognition may occur entirely within the RC, or TV, or devices connected to the TV, or it different parts of the speech recognition may occur within all such devices, see par. [0019]).  
Regarding claim 18 Dacosta teaches the remote control according to claim 1, wherein said at least one electronic device is selected from the group consisting of television set, HbbTV, smart TV, radio, audio system, CD player, DVD player, Blu-ray player, 3D Blu-ray player, set-top box, notebook, laptop, ultrabook, portable audio system, satellite receiver, stereo, hi-fi, media center or any other electronic device capable of delivering multimedia content and entertainment that can be controlled directly or indirectly by means of a remote control (television 14, see par. [0018]).  
Regarding claim 20 Dacosta teaches the remote control according to claim 18, wherein said at least one  electronic device comprises: an internal memory where all the available contents and/or programs related to the at least one electronic device is stored and updated during the functioning of said at least one electronic device (he signals if desired can be stored in memory 20 such as random access memory (RAM) , see par. [0012]). 
Claims 4, 9, 11, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta U.S. PAP 2008/0103780 A1, in view of Candelore U.S. PAP 2009/0112592 A1, further in view of Chang U.S. PAP 2012/0030712 A1.
Regarding  claim 4 Dacosta in view of Candelore does not teach the remote control accordingly to claim 1, wherein said remote control is configured to manage and/or store said information relative to available content that are divided into different categories. 
In the same field of endeavor Chang discloses a method and system for network-integrated remote control includes voice activation of a user interface context on a remote control device. A user may utter a voice command, which the remote control device may use to obtain a user interface context from a network server. The user interface context may be used by the remote control device to display a user interface. The voice command may be associated with desired multimedia content, which may be selectable using control elements in the user interface, see abstract.  The voice command may be indicative of at least one category of multimedia content, such as a geographic location, a topic of discussion, a dialog, an object, an event, a purchasable good, symbols, animals, colors, brand names, an actor, a character, a program genre, a name, a codeword, a topic, or any combination thereof, see par. [0010].
It would have been obvious to one of ordinary skill in the art to combine the Dacosta in view of Candelore invention with the teachings of Chang for the benefit of using voice command to choose user-desired categories of multimedia content, see par. [0010].
Regarding  claim 9 Chang teaches the remote control according to claim 1, wherein said remote control and said device are configured to incorporate operational software that is updated for improving communication and controllability of the same (when the equipment controlled by remote control 128 changes, remote control 128 may be reprogrammed, for example, to add a new device. Remote control 128 may, in certain instances, be programmed using a local transceiver (see FIG. 3) coupled to CPE 122, see par. [0034]).  
Regarding claim 11 Chang teaches the remote control according to claim 10, wherein said remote control is configured to generate an on screen display feature on a display of the at least one electronic device (the user interface context may be used by the remote control device to display a user interface, see abstract)
Regarding  claim 19 Chang teaches the remote control according to claim 1, wherein said at least one electronic device comprises: remote control interface configured to bidirectionally exchange information between said remote control and said at least one electronic device. (Remote control 128 may, in certain instances, be programmed using a local transceiver (see FIG. 3) coupled to CPE 122, se par. [0034]). 
Regarding claim 23 Chang teaches the remote control according to claim 1, wherein said receiving unit is adapted to receive information about the available contents such as services available on a television set or radio broadcasters, as well as the name of the programs available on said television services extracted from an EPG (Electronic Program Guide), the name of the tracks and/or artist available on a CD or DVD, the titles of movies, video, music and photos stored on the electronic device, and information relating to the type of content that can be played, streamed and/or stored in said at least one electronic device (The method may also include sending the search term to an electronic programming guide (EPG) search engine, and receiving, from the EPG search engine, a list of multimedia programs corresponding to the search term. The method may further include including at least a portion of the list of multimedia programs in the user interface. The list of multimedia programs may include video-on-demand (VOD) programs categorized according to at least one of genre, studio, duration, era, release year, sales revenue, language, media-type or format, performer, director, producer, investor, author, shooting location, trade association rating, content warnings, crew members, award information, or any combination thereof, see [ar. [0011]).
Claims 5, 6, 10, 12, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta U.S. PAP 2008/0103780 A1, in view of Candelore U.S. PAP 2009/0112592 A1, further in view of Villa-Real WO 2012/128824.

Regarding claim 5 Dacosta in view of Candelore does not teach the remote control according to claim 1, wherein said remote control is configured to recognize speech in multiple languages. 
In the same field of endeavor Villa-Real teaches an advanced integrated, user-friendly, multi-purpose, wireless trans-lingual electronic talking and singing inventive watch or device, equipped with programmable automatic anti-device-loss and anti-data/information-loss forgetless remote control, synching, alerting and messaging reminders with wireless telephonic and other communications capabilities, predominantly operating with accurate instant-response intuitive interactive voice-controlled commands with and sometimes without minimal auxiliary manual aid, for composing, editing, transmission, reception, storage, retrieval and audio and audio-visual display, see abstract. One of the advantages of the description is that it provides a more effective broader range electronic device with trans-lingual communication, see page 11 par. [1]. 
It would have been obvious to one of ordinary skill in the art to combine the Dacosta in view of Candelore invention with the teachings of Villa-Real for the benefit of providing a more effective and broader range remote control with trans-lingual capabilities, see page 11. [1].
Regarding claim 6 Villa-Real teaches the remote control according to claim 1, wherein the remote control is configured to download a software, said electronic device through use of the Internet and transmitted to said control signal generating and receiving unit that configures the remote control to recognize speech in multiple languages (connect to the translation file database of different languages that supports language translation, see page 52, par. [2]).
Regarding claim 10 Villa-Real teaches the remote control according to claim 1, wherein said remote control is configured to automatically recognize different users by providing personalized features (personal-identity verification by each respective owner, see page 12. Par. [4]).
Regarding  claim 12 Villa-Real teaches the remote control according to claim 1, wherein said remote control is configured to periodically and automatically connect to said at least on electronic device, and download and update the information relative to said available content in said memory (logs will be saved in the memory of the present inventive device and will be updated manually at the request of the registered owner, or automatically displayed and heard in the Global i-GreeetWatz, as soon as the said Global i- GreeetWatz is paired with a registered Universal eGeeenie device or another paired compatible device, as illustrated in Fig. 32A, see page 44 par. [3]).
Regarding  claim 16 Villa-Real teaches the remote control according to claim 12, wherein, in order to periodically and automatically update said memory with the contents contained in said electronic device, said control signal generating and receiving unit is configured to receive, from a corresponding remote control interface contained in said electronic device, information transmitted to said remote control (logs will be saved in the memory of the present inventive device and will be updated manually at the request of the registered owner, or automatically displayed and heard in the Global i-GreeetWatz, as soon as the said Global i- GreeetWatz is paired with a registered Universal eGeeenie device or another paired compatible device, as illustrated in Fig. 32A, see page 44 par. [3]).  
Regarding claim 21 Chang teaches the remote control according to claim 20; wherein said at least one electronic device comprises: a remote control interface configured to bidirectionally exchange information between said remote control and said at least one electronic device (Remote control 128 may, in certain instances, be programmed using a local transceiver (see FIG. 3) coupled to CPE 122, se par. [0034]); Villa-Real teaches wherein the system is configured to periodically and automatically transferred the contents of said internal memory of the at least one electronic device to said memory of said remote control through said control signal generating and receiving unit and said remote control interface (logs will be saved in the memory of the present inventive device and will be updated manually at the request of the registered owner, or automatically displayed and heard in the Global i-GreeetWatz, as soon as the said Global i- GreeetWatz is paired with a registered Universal eGeeenie device or another paired compatible device, as illustrated in Fig. 32A, see page 44 par. [3]).  
Regarding claim 22 Villa-Real Teaches the remote control according to claim 1, wherein the remote control is a smart phone or a tablet PC (watch can be paired with a tablet or PDA, see page 86 par. [1].  


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta U.S. PAP 2008/0103780 A1, in view of Candelore U.S. PAP 2009/0112592 A1, further in view of Houser U.S. Patent No. 5,774,859.

Regarding claim 7 Dacosta in view of Candelore does not teach the remote control according to claim 1, wherein said remote control is configured to give feedback to a user as a consequence of an unrecognized voice command.  
	In the same field of endeavor Houser teaches comparing the spoken sounds or words with the phonemic data of the vocabulary.  If the comparison results in a recognition of a command, television 162-2 is appropriately controlled.  If the comparison does not result in a recognition of the command, one or more of several actions occurs.  An indication may simply be provided to the user that the command was not recognized and the user may be prompted to repeat the command or to use the keypad to implement the command (if possible), see col. 19, lines 27-42.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Dacosta in view of Candelore invention with the teachings of Houser for the benefit of implementing spoken control of electronic decides at a subscriber location and to access information transmitted to the subscriber, see col. 2, lines 19-29.
	Regarding claim 8 Houser teaches the remote control according to claim 7, wherein said feedback is audio, visual, sensory, or a combination thereof (An indication may simply be provided to the user that the command was not recognized and the user may be prompted to repeat the command or to use the keypad to implement the command, see col. 19, lines 27-42)..  

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta U.S. PAP 2008/0103780 A1, in view of Candelore U.S. PAP 2009/0112592 A1, further in view of Basye U.S. PAP 2014/0163978 A1.

Regarding claim 13 Dacosta in view of Candelore does not teach the remote control according to claim 1, wherein, in a case that the contents required by the user through a voice command is contained in the at least one electronic device that is momentarily in a stand-by mode, said remote control is configured to turn on said at least one electronic device.  
In the same field of endeavor Basye teaches an audio detection module, which may be configured to determine an energy level or volume of an audio input obtained by the computing device. The speech processing module may determine whether the speech includes a wakeword, and may optionally classify the speech to determine if a particular user spoke the wakeword. If the speech processing module determines that the speech includes the wakeword, an application processing module may be activated, which application processing module may implement a speech recognition application module stored in memory of the computing device, see par. [0013]. By selectively activating modules of the computing device, the power management subsystem may advantageously improve the energy efficiency of the computing device. , see par. [0014].
It would have been obvious to one of ordinary skill in the art to combine the Dacosta in view of Candelore invention with the teachings of Basye for the benefit of improving energy efficiency of the computing device, see par. [0014].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656